Citation Nr: 0522379	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-36 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been presented to 
reopen the determination that the character of the 
appellant's discharge is a bar to Department of Veterans 
Affairs (VA) benefits (exclusive of health care under Chapter 
17, Title 38, United States Code).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel 


INTRODUCTION

The appellant had active service from February 1969 to 
February 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the Anchorage, Alaska, VA 
Regional Office (RO) which stated that a November 1980 
decision determined that the veteran's discharge from 
military service in February 1972 was under conditions which 
constituted a bar to the payment of VA benefits and that his 
claim, at this time, continued to be denied.  The veteran was 
subsequently provided pertinent law and regulations 
pertaining to new and material evidence and the claim on the 
merits.  In May 2005, the veteran testified at a Travel Board 
hearing.  

The Board notes, as set forth below, that there is a final 
decision of record dated in November 1980 which determined 
that the appellant's discharge is a bar to VA benefits 
(exclusive of health care under Chapter 17, Title 38, United 
States Code).  The RO properly considered this claim as a new 
and material claim.  See D'Amico v. West, 209 F.3d 1322 
(2000).  


FINDINGS OF FACT

1.  In a November 1980 decision, the RO determined that the 
character of the appellant's discharge was a bar to payment 
of VA benefits.  The appellant did not appeal.

2.  Evidence submitted since the RO's November 1980 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1980 character of discharge 
determination is final.  38 U.S.C.A. § 7105 (West 2002.

2.  New and material evidence has not been submitted since 
the RO's November 1980 decision, thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an April 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the March 2004 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Pertinent discharge information is of record.  
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  There is sufficient 
evidence of record to decide the claim, as set forth below.  
See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

A review of the appellant's DD Forms 214 shows that the 
appellant entered service February 3, 1969, and was 
discharged on March 18, 1969.  He immediately reentered 
service on March 19, 1969 and served through February 2, 
1972.  His character of service on his first DD Form 214 was 
"Honorable."  His character of service on his second DD 
Form 214 was "Under Other Than Honorable Conditions."  

In an April 1972 Administrative Decision, the RO determined 
that the appellant's discharge in February 1972 was under 
dishonorable conditions because the appellant engaged in 
persistent and willful misconduct.  In the decision, the RO 
stated that the appellant entered active duty on February 3, 
1969, and was discharged on March 18, 1969, to immediately 
reenlist.  He was discharged from the subsequent enlistment 
on February 2, 1972, under other than honorable conditions.  
During service, the appellant received a nonjudicial 
punishment for an absence without official leave (AWOL) from 
July 6, 1971 to July 27, 1971.  Also, a non-judicial 
punishment was imposed for having whiskey in the barracks.  A 
third imposition of non-judicial punishment was given for the 
misappropriation of government equipment.  The appellant was 
referred for trial by a special court martial on two counts 
of failure to obey a lawful order.  However, the appellant 
was not brought to trial and requested a discharge for the 
good of the service.  The RO determined that there was no 
evidence that the appellant was mentally unable to 
distinguish right from wrong and adhere to the right at the 
time.  

At the time of that decision, the appellant's personnel 
records were of record.  The appellant did not appeal that 
decision.  

In August 1980, a claim for VA benefits was received.  

In October 1980, it was noted that the National Personnel 
Records Center (NPRC) verified in March 1971 the following: 
the appellant's service dates, his terms of enlistment, a 
period of AWOL, and that the appellant was not eligible for 
complete separation when he was discharged on March 18, 1971.  

In a November 1980 decision, the RO determined that the 
appellant's discharge from military service on February 2, 
1972, was issued under conditions which constituted a bar to 
the payment of VA benefits.  He was informed that as a 
consequence of the period of service upon which that 
discharge was based did not qualify him for the benefit he 
applied for or for any other gratuitous benefit under the 
laws administered by VA with the possible exception of 
medical treatment for any disability or disabilities that he 
incurred or aggravated during active service.  He was told 
that if the need for medical treatment arose for such a 
service-related condition, he should apply to his nearest VA 
office or station with medical facilities.  He was provided 
his procedural and appellate rights.  He was also informed 
that he had the right to file a request for revision of the 
character of his discharge with the Service Department 
Discharge Review Board or to apply for correction of his 
military records by the Service Department Board for 
Correction of Military Records.  The appellant did not appeal 
this determination.  

In April 2001, the current claim for VA benefits was 
received.  

In support of his claim, the appellant asserted that he was 
not given a dishonorable discharge, but was given a Chapter 
10 discharge.  He provided a copy of Army regulations 
regarding that type of discharge.  

The appellant also applied for an upgraded discharge.  In 
January 2004, the Department of the Army determined that the 
appellant had failed to submit sufficient relevant evidence 
to demonstrate the existence of probable errors or injustice.  
In pertinent part, it was noted that his record of three 
nonjudicial punishments and two court-martial offenses were 
sufficient grounds to warrant an undesirable discharge.  In 
August 2003, the appellant was notified that the Army Board 
for Correction of Military Records had denied his 
application.  

In May 2005, the appellant provided hearing testimony at a 
Travel Board hearing.  He also provided contentions in 
written correspondence.  He essentially asserts that his 
first period of service was honorable and he should be 
eligible to receive VA benefits based on that honorable 
period of service which should be considered a separate 
period of service from his second period of service.  


Analysis

The term "veteran" means a person who served on active duty 
and who was discharged or released therefrom under conditions 
other than dishonorable.  A discharge or release from active 
service under conditions other than dishonorable is a 
prerequisite to entitlement to certain VA benefits other than 
insurance.  A discharge under honorable conditions is binding 
on the VA as to character of discharge.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.12(a).

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12(a).

Regulations further provide that a discharge or release for 
certain offenses, including willful and persistent 
misconduct, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  Additionally, a discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense causing the discharge.  38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The appellant's 
current application to reopen the claim was received prior to 
that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The last 
final disallowance was in November 1980.  

A review of the added evidence shows that the appellant's 
discharge has not been upgraded per the decision of the Army 
Board for Correction of Military Records.  Thus, his 
discharge status is the same as it was at the time of the 
November 1980 decision.  Thus, no new information regarding 
the appellant's discharge status was added with that 
evidence.  The appellant submitted Army regulations regarding 
his discharge.  However, at the time of the last prior final 
denial, information regarding the appellant's discharge 
status was already of record and the NPRC had already 
verified the information regarding the appellant's discharge 
status.  Thus, this information is cumulative.  The appellant 
provided contentions, as noted, but they are duplicative.  At 
the time of the last prior final denial, VA was aware that 
the appellant served two periods of service, the character of 
discharge of each period, and the fact that the appellant 
reentered his second period of service immediately after his 
first period ended.  This information is not new.  

Thus, in sum, the appellant has submitted cumulative evidence 
which is not new and material.  The decision to deny an 
upgraded discharge does not support his claim.  In addition, 
he has submitted duplicative contentions which also are not 
new or material  

Accordingly, the additional evidence is not relevant and 
probative to the issue at hand and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim because it is cumulative and duplicative of 
evidence previously of record.  38 C.F.R. § 3.156.  Stated 
differently, the appellant has not submitted new and material 
evidence.  Accordingly, the claim of the character of the 
appellant's discharge is a bar to VA benefits is not 
reopened.


ORDER

New and material evidence has not been received to reopen the 
determination that the character of the appellant's discharge 
is a bar to VA benefits (exclusive of health care under 
Chapter 17, Title 38, United States Code).


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


